                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-371-FDW-DCK

 SYMMETRY FINANCIAL GROUP, LLC,                          )
                                                         )
                  Plaintiff,                             )
                                                         )
     v.                                                  )       ORDER
                                                         )
 JOSHUA J. EMMANS and                                    )
 SHENAE WOODS,                                           )
                                                         )
                  Defendants.                            )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Defendants’ “Motion To Transfer

Division” (Document No. 9) filed August 20, 2020. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, and noting that Plaintiff’s

counsel has reported to chambers staff that Plaintiff does not oppose the request, the undersigned

will grant the motion.

          By the instant motion, Defendants seek to transfer this matter within the United States

District Court for the Western District of North Carolina from the Charlotte Division to the

Asheville Division pursuant to 28 U.S.C. § 1404(a). (Document Nos. 9 and 10). 28 U.S.C. §

1404(a) provides that “(f)or the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it might have been

brought or to any district or division to which all parties have consented. “Upon motion, consent

or stipulation of all parties, any action, suit or proceeding of a civil nature or any motion or hearing

thereof, may be transferred, in the discretion of the court, from the division in which pending to

any other division in the same district.” 28 U.S.C. §1404(b).




      Case 3:20-cv-00371-FDW-DCK Document 15 Filed 09/11/20 Page 1 of 2
       Defendants contend that Plaintiff’s principal office is in Buncombe County, North

Carolina, and that none of the facts and claims alleged in the Complaint occurred in the Charlotte

Division. (Document No. 10, p. 1). “For these reasons, among others,” Defendants conclude that

this matter should be transferred. (Document No. 10, pp. 1-2) (citing Trivette v. Walmart Stores,

Inc., 3:17-CV-560-FDW-DCK (W.D.N.C. Nov. 8, 2017)).

       Although Plaintiff initially indicated opposition to the motion, Derek P. Adler, counsel for

Plaintiff Symmetry Financial Group, LLC and Counter-Defendant John Ziller, has recently

informed the Court that the motion to transfer is now unopposed.

       Based on Defendants’ arguments and authority, as well as the parties’ agreement, the

undersigned finds that this matter should be transferred to the Asheville Division.

       IT IS, THEREFORE, ORDERED that Defendants’ “Motion To Transfer Division”

(Document No. 9) is GRANTED. This matter shall be transferred to the Asheville Division of

the United States District Court for the Western District of North Carolina.

       SO ORDERED.



                                   Signed: September 11, 2020




                                                 2
      Case 3:20-cv-00371-FDW-DCK Document 15 Filed 09/11/20 Page 2 of 2
